Citation Nr: 0801029	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  06-22 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1963.  The veteran also served in the United States 
Army Reserves from December 1964 to December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The veteran is seeking entitlement to service connection for 
bilateral hearing loss.  In particular, the veteran claims 
that he was exposed to constant loud noise, to include gun 
fire and grenade explosions, during training and active duty 
service.

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with the VA's duty to notify and assist.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2005).

A VA audiological examination was conducted in March 2006, 
which showed bilateral puretone thresholds sufficient to 
establish a disability for VA purposes.  See 38 C.F.R. § 
3.385 (2007).  The VA examiner diagnosed bilateral mild to 
profound sensorineural hearing loss, sharply sloping, 
precipitous, high frequency, but concluded that it was "not 
likely that his present hearing loss was caused by military 
noise exposure."

The Board observes that the questions of whether the veteran 
has bilateral hearing loss and whether it is etiologically 
related to his service require competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).


To that end, the primary basis for the VA examiner's opinion 
was the finding that the veteran did not have hearing loss 
sufficient to establish a disability for VA purposes at 
service separation.  However, this opinion is premised on the 
assumption that, because the veteran's service medical 
records documented normal auditory thresholds for VA purposes 
under the provisions of 38 C.F.R. § 3.385 at entrance and 
separation, it was therefore not likely that hearing loss 
resulted from acoustic trauma during military service.  The 
Board finds that this opinion does not address whether the 
veteran's hearing loss was incurred in service, regardless of 
whether it was shown in service or on service separation.  
Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that if 
hearing loss as defined by 38 C.F.R. § 3.385 is not shown 
inservice or at separation from service, service connection 
can be established if medical evidence shows that it is 
actually due to incidents during service).  If the record 
shows (a) acoustic trauma due to significant noise exposure 
inservice and audiometric test results reflecting an upward 
shift in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 C.F.R. § 
3.385, and (b) post-service audiometric testing produces 
findings meeting the requirements for "disability" under 38 
C.F.R. § 3.385, VA must consider whether there is a medically 
sound basis to attribute the post-service findings to the 
injury inservice, or whether they are more properly 
attributable to intercurrent causes.  Hensley, 5 Vet. App. at 
159.

In this case, as in Hensley, comparison of the audiology 
reports from the veteran's entrance examination, dated in 
August 1961, and his separation examination, dated in 
September 1963, shows a loss in hearing acuity.  Under these 
circumstances, as a decrease in the veteran's hearing was 
shown in service, a current hearing loss is shown to be due 
to noise exposure, and the veteran was exposed to noise in 
service, the veteran should be provided with a new VA 
audiological examination to determine the etiology of his 
hearing loss.

Accordingly, the case is remanded for the following action:

1.  The veteran must be afforded the 
appropriate VA examination to determine 
the current existence and etiology of any 
hearing loss found.  The claims folder 
must be provided to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and 
studies, to include an audiogram, must be 
accomplished.  Specifically, the results 
of the audiological evaluation must state, 
in numbers, the findings of puretone 
decibel loss at 500, 1000, 2000, 3000, and 
4000 Hertz, provide the puretone threshold 
average, and must also state the results 
of the word recognition test, in 
percentages, using the Maryland CNC test.

The examiner must record a detailed 
history of inservice and post-service 
noise exposure.  After a review of the 
examination findings and the entire 
evidence of record, the examiner must 
render an opinion as to whether any 
current hearing loss is related to the 
veteran's period of military service, or 
to any incident therein, to include as due 
to noise exposure.  The examiner must 
specifically address the question of 
whether any degree of hearing loss began 
as a result of any inservice noise 
exposure.  A complete rationale for all 
opinions must be provided.  If the 
examiner cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.  The 
report prepared must be typed.

2. The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3. After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this Remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

4. The RO must then re-adjudicate the 
veteran's claim for service connection for 
hearing loss.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal must then be returned to the 
Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

